Citation Nr: 0404232	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.   
 
2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound of the right arm.   
 
3.  Entitlement to an increase in a 10 percent rating for 
residuals of a wound of the right arm.   
 
4.  Entitlement to an increase in a 10 percent rating for 
prostatitis and urethritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and May 1999 RO rating 
decisions.  The September 1996 RO decision denied service 
connection for an acquired psychiatric disorder and granted 
an increased rating to 10 percent for the veteran's service-
connected prostatitis and urethritis.  The veteran testified 
in support of such claims at a Travel Board hearing held 
before the undersigned at the RO in March 1999.  

The May 1999 RO decision denied service connection for a 
right shoulder disability, claimed as secondary to service-
connected residuals of a gunshot wound of the right arm.  An 
increase in a 10 percent rating for the veteran's service-
connected residuals of a gunshot wound of the right arm was 
also denied.  In June 1999, the Board remanded the appeal to 
the RO for further development.  

The present decision addresses the issue of entitlement to an 
increase in a 10 percent rating for prostatitis and 
urethritis.  The issues of entitlement to service connection 
for an acquired psychiatric disorder; entitlement to service 
connection for a right shoulder disability, claimed as 
secondary to service-connected residuals of a gunshot wound 
of the right arm; and entitlement to an increase in a 10 
percent rating for prostatitis and urethritis are the subject 
of the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's service-connected prostatitis and urethritis is 
manifested by awakening to void three times per night; no 
more than marked obstructive symptomatology with markedly 
diminished peak flow rate (less than 10 cc/sec); and no more 
than urinary tract infections requiring 1-2 hospitalizations 
per year, and/or intermittent intensive management.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not  in excess 
thereof, for prostatitis and urethritis have been met.  38 
U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7518, 7527 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he was 
treated for genitourinary problems.  A May 1953 treatment 
entry noted that he had possible urethritis.  A June 1953 
entry related a diagnosis of chronic prostatitis and later 
June 1953 entries referred to continued treatment.  A 
February 1954 examination report included a notation that the 
veteran's genitourinary system was normal.  

The veteran underwent a VA general medical examination in 
March 1954.  The diagnoses included no genitourinary disease.  

The veteran underwent another VA general medical examination 
in September 1954.  The diagnoses referred to other 
disorders.  

VA treatment records dated in May 1955 show treatment for 
disorders including genitourinary problems.  A May 1955 VA 
hospital summary related diagnoses which included prostatism, 
improved.  

In December 1955, the RO granted service connection for 
prostatism.  A noncompensable rating was assigned from 
February 19, 1954 to May 11, 1955; a 10 percent rating was 
assigned from May 12, 1955 to May 24, 1955; and a 
noncompensable rating was assigned effective May 25, 1955.  

VA treatment records dated from September 1954 to January 
1960 indicate that the veteran was treated for several 
disorders.  

The veteran underwent a VA genitourinary examination in March 
1960.  The impression, at that time, was urethritis, chronic.  

A June 1960 RO decision re-characterized the veteran's 
service-connected genitourinary disorder as prostatism and 
urethritis.  The noncompensable rating was continued.  

VA treatment records dated from January 1962 to January 1995 
show that the veteran received treatment for multiple 
disorders, including genitourinary disorders.  

The veteran underwent a VA genitourinary examination in March 
1995.  He reported that he had suffered a gradual loss of 
sexual potency.  It was noted that the veteran was presently 
using a vacuum device after being evaluated at a VA clinic.  
The veteran indicated that he was presently urinating well.  
The examiner reported that the veteran's abdomen was soft 
with no masses or hernia.  The examiner stated that the 
veteran had a normal penis, scrotum, and testicles.  There 
was a normal sphincter tone with no masses.  The examiner 
indicated that the veteran had a soft small prostate with no 
palpable nodules.  The diagnoses were history of prostatitis 
and impotence.  

A May 1995 RO decision re-characterized the veteran's 
service-connected genitourinary disorder as prostatitis and 
urethritis and continued the noncompensable rating.  

In June 1995, the veteran filed his current claim for an 
increased rating for his service-connected prostatitis and 
urethritis.  

The veteran underwent a VA genitourinary examination in May 
1996.  He reported that he continued to have a burning 
sensation upon urinating with inguinal node inflammation.  
The veteran also stated that he had a diminished flow caliber 
and that he used antibiotics on and off.  He indicated that 
he had been suffering from impotence for four to five years.  
The veteran reported night frequency of five to six times and 
day frequency of five to six times.  The examiner noted that 
the veteran's abdomen was soft with no masses or hernia.  The 
examiner stated that the veteran had a normal penis, scrotum, 
and testicles.  There was a normal sphincter tone with no 
masses and a soft small prostate with no palpable nodule.  
The diagnosis was history of prostatitis and urethritis and 
benign prostatic hyperplasia.  

A September 1996 RO decision increased the rating for the 
veteran's service-connected prostatitis and urethritis to 10 
percent.  

In his November 1996 substantive appeal, the veteran reported 
that he suffered from a type of prostatitis during service.  
He indicated that since that time, he had suffered from 
frequently feeling heat on urination, difficulty with 
urination, and inflammation.  The veteran also stated that he 
had lost 90 percent of his sexual potency and that he had 
taken various antibiotics.  

VA treatment records dated from December 1996 to March 1999 
show treatment for several disorders including genitourinary 
disorders.  A February 1999 treatment entry noted that the 
veteran reported that he had increased urinary voiding as 
well as impotence.  The impression was benign prostatic 
hypertrophy and impotence.  

At the March 1999 hearing before the undersignde, the veteran 
testified that he was currently receiving treatment for his 
prostatitis condition at VA facilities.  He also stated that 
he was presently taking antibiotics for the condition.  The 
veteran reported that he would sometimes have inflammation in 
his urinary tract and that he would feel a stinging sensation 
in that area.  He noted that he would have to urinate very 
frequently and that, on occasion, it would be hard for him to 
urinate and that only a dribble would come out.  The veteran 
stated that he would get up about five or six times a night 
to urinate.  He also indicated that he would experience pain 
and burning on urination.  The veteran reported he would 
carry around a jar or something to urinate in, because 
otherwise, he would tend to urinate on himself and wet his 
clothing.  He stated that he felt the condition had increased 
in severity and that he had been treated approximately two 
weeks earlier for his prostate condition.  

Private treatment records dated from March 1999 to August 
1999, and VA treatment records dated from April 1999 to June 
1999, do not refer to treatment for genitourinary problems.  

The veteran underwent a VA genitourinary examination in 
August 1999.  He reported that he had received treatment at a 
VA facility for occasional prostate inflammation and that he 
had been treated with antibiotics.  The veteran reported that 
he had a weight loss of five pounds and that he had night 
frequency per three times.  It was also noted that he had 
diminished urinary flow with no dysuria.  The veteran 
indicated that he could perform vaginal penetration with 
possible ejaculation.  The examiner reported that the 
veteran's abdomen was soft with no masses or hernia and that 
he had a normal penis, scrotum, and testicles.  The examiner 
noted that there was a normal sphincter tone with no masses 
and a soft, small prostate with no palpable nodules.  The 
diagnoses were chronic prostatitis and early benign prostatic 
hyperplasia.  

The veteran underwent another VA genitourinary examination in 
August 2002.  It was noted that he had a history of recurrent 
prostatitis at least four times every year.  The veteran 
indicated that when he would develop the problem, he would 
start with a very slow flow, frequency, dysuria, perineal 
discomfort, and lower abdominal discomfort and that once 
treated with medication, apparently antibiotics, the symptoms 
would be resolved.  It was noted that the veteran had a 
urological evaluation done at a VA clinic in April 1999, and 
that he was found to have symptoms of bladder outlet 
obstruction and was managed with Hytrin.  There was no 
history of any urethral or prostate surgery.  The examiner 
reported that the veteran's abdomen was negative.  The 
examiner noted that his genitals were normal and that his 
prostate was grade 1/4, and rubbery without nodule, although 
it felt firmer than usual.  It was reported that the veteran 
had a uroflow done the same day with a maximum flow, a peak 
flow of 13, with a volume of 185.  The examiner noted that 
the creatinine was 1.0 and that the urine test was normal and 
the PSA was 2.040.  The examiner stated that there was no 
evidence of any acute urological problems, that the veteran 
showed recurrent symptoms of prostatitis, and that the only 
positive finding in his physical examination was that he 
presented with signs of bladder outlet obstruction.  The 
diagnosis was chronic, recurrent prostatitis, responsive to 
antibiotic treatment.  The examiner commented that such 
condition was not found to be disabling since, despite 
recurrences, it responded to treatment.  It was also noted 
that no urethritis was found on the examination.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such is rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Urethritis is rated as stricture of the urethra, and such is 
rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7815.  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructive voiding.  38 C.F.R. § 4.115a.  

Voiding dysfunction involving urine leakage (including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent rating requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times a 
day.  38 C.F.R. § 4.115a.  

For a rating based on urinary frequency, a 10 percent rating 
is warranted when there is a daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent rating is warranted when there is a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  38 C.F.R. § 4.115a.  

For a rating based on obstructive voiding, a noncompensable 
rating is warranted for obstructive symptomatology with or 
without stricture disease requiring dilation 1 to 2 times per 
year.  A 10 percent rating is warranted if there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  1) Post void residuals greater than 150 cc; 2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); 3) Recurrent urinary tract infections secondary 
to obstruction; 4) Stricture disease requiring periodic 
dilation every 2 to 3 months.  A 30 percent rating is 
warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  

A urinary tract infection which requires long term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  A 30 percent rating requires recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a.  

The most recent August 2002 VA genitourinary examination 
report noted that the veteran had a history of recurrent 
prostatitis at least four times every year.  He indicated 
that when he would develop the problem, he would start with a 
very slow flow, frequency, dysuria, perineal discomfort, and 
lower abdominal discomfort and that once treated with 
medication, the symptoms would be resolved.  The examiner 
noted that the veteran had a uroflow done the same day with a 
maximum flow, a peak flow of 13, and with a volume of 185.  
The examiner stated that there was no evidence of any acute 
urological problems, that the veteran showed recurrent 
symptoms of prostatitis, and that the only positive finding 
was that he presented with signs of bladder outlet 
obstruction.  The diagnosis was chronic, recurrent 
prostatitis, responsive to antibiotic treatment.  It was also 
noted that no urethritis was found.  

Additionally, the Board observes that an August 1999 VA 
genitourinary examination report indicated that the veteran 
had received treatment at a VA facility for occasional 
prostate inflammation and that he had been treated for 
antibiotics.  The veteran reported that he had night 
frequency per three times and that he had diminished urinary 
flow with dysuria.  The diagnoses were chronic prostatitis 
and early benign prostatic hyperplasia.  

With application of the benefit-of-the-doubt rule, 38 U.S.CA. 
§ 5107(b), the Board finds that an increased rating to 20 
percent, but not higher, is warranted for the veteran's 
service-connected prostatitis and urethritis.  The recent 
medical evidence, including the examination reports noted 
above, indicate that the veteran suffers from difficulty 
voiding and that he awakens to void at least three times per 
night and has received antibiotic treatment for recurrent 
prostatitis.  These manifestations taken in combination with 
the frequency of the nocturia along with the other complaints 
of urinary frequency, urinary flow problems, and recurrent 
prostatitis supports an increased to 20 percent rating in 
this case.  However, the requirements for a rating greater 
than 20 percent for the veteran's genitourinary disorder are 
not shown by the evidence.  There is no present medical 
evidence of urine leakage.  Additionally, the Board observes 
that in statements at the March 1999 hearing as well as 
pursuant to a May 1996 VA genitourinary examination, the 
veteran has indicated that he voids five to six times at 
night, but the more recent medical evidence solely refers to 
voiding three times a night.  The evidence does not reflect 
that the veteran awakens to void more than five or more times 
a night, or that his daytime voiding interval is less than an 
hour, as required for a 40 percent rating pursuant to the 
criteria for urinary frequency.  

The Board further notes that the evidence fails to indicate 
that the veteran suffers from recurrent symptomatic 
prostatitis requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management as would be required for a 30 percent 
rating pursuant to the rating criteria for urinary tract 
infections.  There is no evidence of hospitalization for the 
veteran's service-connected genitourinary condition.  The 
evidence fails to show that the veteran suffers from 
obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization which would also 
be indicative of a 30 percent rating.  

In sum, the Board finds that an increased rating to a maximum 
of 20 percent is warranted for the veteran's service-
connected prostatitis and urethritis.  


ORDER

An increased rating to 20 percent for prostatitis and 
urethritis is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

The other issues on appeal are entitlement to service 
connection for an acquired psychiatric disorder; entitlement 
to service connection for a right shoulder disability, 
claimed as secondary to service-connected residuals of a 
gunshot wound of the right arm; and entitlement to an 
increase in a 10 percent rating for residuals of a gunshot 
wound of the right arm.  

The veteran was last afforded a VA psychiatric examination in 
August 2002.  It was noted that the claims folder was 
reviewed.  The diagnosis was senile dementia.  The examiner 
commented that based on the current evaluation and the 
evidence, he considered such diagnosis to be correct and 
current.  The examiner stated that the veteran's alleged 
combat wounds were described as multiple shell fragment 
wounds, right arm, due to an accidental discharge of a 
Chinese grenade.  The examiner noted that there was no 
evidence of any psychiatric or emotional complaints, or 
symptomatology in the veteran's service medical records.  It 
was reported that the claims folder held a certificate 
written by Dr. N. Rodon in March 1999 with a diagnosis of 
post-traumatic stress disorder (PTSD), but that there was no 
description or a formal evaluation detailed in order to reach 
the diagnosis.  The examiner also reported that the veteran 
was treated in March 1999 with a diagnosis of depression and 
that Dr. N. Ramirez, the veteran's son, related his service 
injuries to his current medical and mental conditions.  The 
examiner remarked that there was no relationship between the 
veteran's neuropsychiatric condition and his service-
connected wounds.  The examiner also indicated that the 
veteran's neuropsychiatric condition of dementia could be due 
to the natural progress of aging or to any other organic 
reason, but not due to his military service.  

The Board notes that a March 1999 statement from Dr. N. Rodon 
Vera indicated that the veteran had a history of psychiatric 
treatment in VA satellite clinics and that he claimed to have 
been wounded in combat by a grenade in his shoulder, arm, and 
right leg.  Dr. Rodon Vera indicated a diagnostic impression 
of post-traumatic stress "disturbance".  

Additionally, a February 2000 report from N. Ramirez Toro, 
M.D., indicated that the veteran had been his patient since 
May 1998.  He reported that the veteran had multiple 
conditions including an emotional condition.  It was noted 
that the veteran reported that he was injured in combat when 
he was hit by an explosion on the right side of his body 
including his right arm, shoulder, and leg.  Dr. Ramirez Toro 
commented that he had a copy of Dr. N. Rodon Vera's 
evaluation from March 1999 which gave an impression of PTSD.  
Dr. Ramirez Toro indicated that such condition could be 
related to the described incident in 1952 during the Korean 
War.  It was noted that such was a sudden and unexpected 
incident that could have killed the veteran.  

The Board observes that there is no indication that the 
treatment records from Dr. Ramirez Toro, which cover the 
treatment afforded to the veteran from May 1998 to the 
present, are of record.  Also, there are no recent treatment 
records from Dr. Rodon Vera in the claims folder.  The Board 
notes that such records may indicate possible treatment for a 
psychiatric disorder, including PTSD, and should be obtained.  
Further, the Board observes that although there are 
conflicting opinions as to whether the veteran has PTSD (as 
noted above), and the fact that he was examined by a VA 
psychiatrist two years ago, he has not been afforded a VA 
examination specifically for PTSD.  Given such factors, it is 
the judgment of the Board that the duty to assist the veteran 
with such claim includes obtaining any additional pertinent 
post-service medical records, including records from Dr. 
Ramirez Toro and Dr. Rodon Vera, and providing a VA PTSD 
examination with an etiological opinion.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

As to the remaining two issues, the Board observes that the 
veteran was last afforded a VA muscles examination in 
December 1998.  It was noted that a July 1997 magnetic 
resonance imaging (MRI) study, as to the veteran's right 
shoulder, showed a complete rotator cuff tear as well as a 
torn infraspinatus tendon.  The veteran reported that he was 
injured in Korea in combat with grenade fragments to the 
right arm.  He stated that he had no pain in the scarred 
areas.  The veteran did complain of pain on the anterior 
shoulder with limitation of motion.   The diagnoses were 
residuals, gunshot wound to the right arm with residual 
scars, healed, and complete rotator cuff tear with effusions 
by a magnetic resonance imaging study.  The examiner stated 
that the diagnosis of the complete rotator cuff tear with 
effusions was not related to the diagnosis of the residuals 
of a gunshot wound to the right arm with residual scars, 
healed.  The examiner indicated that the range of motion of 
the right shoulder was not related to the service-connected 
diagnosis.  The Board observes that there is no specific 
indication that the claims folder was reviewed by the 
examiner.  Also, VA treatment entries dated prior to 1997, do 
show that the veteran was seen for complaints as to his right 
shoulder as well as his right arm.  Further, the veteran has 
received subsequent treatment for right shoulder complaints 
since the December 1998 VA examination.  

The Board observes that the February 2000 statement from Dr. 
Ramirez Toro, as noted above, indicated that the veteran 
reported that he was hurt in combat during service and that 
the right side of his body was injured including his right 
arm, right shoulder and right leg.  The veteran reported that 
the condition became worse in 1997 when a MRI showed a 
rotator cuff tear of his right shoulder.  Dr. Ramirez Toro 
stated that it was his opinion that the right cuff rotator 
tear could be related to the injuries received in the 1952 
explosion.  

Given the conflicting opinions as to the etiology of the 
claimed right shoulder disability, and the time which has 
elapsed since the last VA muscles examination (over 5 years) 
as to the veteran's residuals of a gunshot wound of the right 
arm, the Board is of the view that a new examination as to 
such issues should be provided.  Updated treatment records on 
these disorders should also be obtained.  Id.  

Accordingly, these issues are remanded for the following:  

1.  The RO should obtain copies of all the 
veteran's treatment records concerning a 
psychiatric disorder, dated from 1998 to 
the present, from Dr. N. Ramirez Toro and 
from Dr. N. Rodon Vera.  

2.  The RO should ask the veteran to 
identify any other sources of post-service 
treatment for his claimed acquired 
psychiatric disorder, to include PTSD (the 
records of which have not already been 
obtained).  The RO should then obtain 
copies of the related medial records which 
are not already on file.  

3.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since 2002 for right arm and shoulder 
problems, and the RO should then obtain 
copies of the related medical records.  

4.  The RO should have the veteran undergo 
a VA psychiatric examination specifically 
fopr PTSD purposes to determine the nature 
and etiology of his psychiatric disorder, 
including the claimed PTSD.  The claims 
folder should be provided to and reviewed 
by the examiner.  All current psychiatric 
disorders (including any existing PTSD as 
has been suggested by his private 
physician) should be diagnosed in 
accordance with the standards of DSM-IV.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
full rationale, as to the etiology and 
approximate date of onset of all currently 
diagnosed psychiatric disorders (including 
any existing PTSD), and comment on the 
relationship, if any, between any such 
disorder and the veteran's period of 
service.  

5.  The RO should also have the veteran 
undergo a VA examination to determine the 
severity of his service-connected 
residuals of a shell fragment and/or 
gunshot wound to the right arm and the 
nature and etiology of his claimed right 
shoulder disability.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms of the 
service-connected right arm disability and 
the claimed right shoulder disability 
should be described in detail, including 
all information necessary for rating the 
veteran's service-connected residuals of a 
wound of the right arm under the criteria 
for muscle injuries.  It should be 
clarified whether the wound was the result 
of a gunshot or shell fragment.  Based on 
a review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and the approximate date 
of onset of any diagnosed right shoulder 
disability, and comment on the 
relationship, if any, between any such 
disability and the veteran's period of 
service.  The examiner should also 
indicate whether any such disability is 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected residuals of a wound of the 
right arm.  See Allen v. Brown, 1 Vet.App. 
439 (1995).  

6.  Thereafter, the RO should review the 
claims for service connection for an 
acquired psychiatric disorder; service 
connection for a right shoulder 
disability, claimed as secondary to 
service-connected residuals of a wound of 
the right arm; and an increased rating for 
the residuals of the wound of the right 
arm.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

7.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



